 1

 2

 3

 4

 5

 6

 7

 8
                        UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   ANGEL ARIZMENDI,                                   Case No. 1:19-cv-01506-BAM

12                  Plaintiff,                          ORDER DIRECTING CLERK OF COURT
                                                        TO RANDOMLY ASSIGN DISTRICT
13           v.                                         JUDGE

14   COMMISSIONER OF SOCIAL SECURITY,                   FINDINGS AND RECOMMENDATIONS
                                                        RECOMMENDING PLAINTIFF’S
15                  Defendant.                          APPLICATION TO PROCEED IN FORMA
                                                        PAUPERIS BE DENIED
16
                                                        (Doc. Nos. 2, 4)
17
                                                        FOURTEEN (14) DAY DEADLINE
18

19         On October 23, 2019, Plaintiff Angel Arizmendi (“Plaintiff”), proceeding through

20 counsel, filed the complaint in this action seeking review of a decision of the Commissioner of

21 Social Security. (Doc. No. 1.) Plaintiff did not pay the filing fee and instead filed an

22 application to proceed in forma pauperis pursuant to 28 U.S.C. § 1915. (Doc. No. 2).

23         On December 27, 2019, the Court ordered Plaintiff to complete and file an Application to

24 Proceed in District Court Without Prepaying Fees or Costs (Long Form) – AO 239 because

25 Plaintiff’s application demonstrated that he may be receiving income well above the poverty

26 threshold, and the information was insufficient for the Court to determine if he is entitled to
27 proceed without prepayment of fees in this action. (Doc. No. 3.) On January 9, 2020, Plaintiff

28 filed a completed Application to Proceed in District Court Without Prepaying Fees or Costs

                                                    1
 1 (Long Form) – AO 239. (Doc. No. 4.)

 2        According to Plaintiff’s application, he is not currently employed and does not receive

 3 any money from other sources. However, his spouse receives income in the amount of

 4 $4,000.00 per month and has $200.00 in a checking account. Plaintiff does not have monthly

 5 expenses and his spouse’s monthly expenses include $940.00 per month in rent or home-

 6 mortgage payments, $700.00 per month for utilities, $400.00 per month for food, $50.00 per

 7 month for clothing, $125.00 per month for medical and dental expenses, $250.00 per month of

 8 transportation, $129.00 per month for homeowner’s or renter’s insurance, $86.00 per month for

 9 life insurance, $281.00 per month for health insurance, $90.00 per month for motor vehicle

10 insurance, $6.00 per month for taxes, $270.00 per month for motor vehicle installment

11 payments, $250.00 per month for credit card payments, $50.00 per month for department store

12 installment payments, $65.00 per month for mattress store installment payments, and $200.00

13 per month for church tithing. Plaintiff does not identify any dependents.

14        Having considered Plaintiff’s application, the Court finds that he has not made the

15 showing required by section 1915(a) that he is unable to pay the required fees for this action.

16 Accordingly, the Clerk of the Court is HEREBY DIRECTED to randomly assign a District

17 Judge to this action.

18        Furthermore, it is HEREBY RECOMMENDED that:

19           1.   Plaintiff’s application to proceed without prepayment of fees and costs (Doc. Nos.

20 2, 4) be DENIED; and

21           2.   Plaintiff be required to pay the $400.00 filing fee in full to proceed with this

22 action.

23           These findings and recommendations are submitted to the United States District Judge

24 assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(l). Within fourteen

25 (14) days after being served with these findings and recommendations, Plaintiff may file

26 written objections with the Court. Such a document should be captioned “Objections to
27 Magistrate Judge’s Findings and Recommendations.” Plaintiff is advised that failure to file

28 objections within the specified time may result in the waiver of rights on appeal. Wilkerson v.

                                                    2
 1 Wheeler, 772 F.3d 834, 838-39 (9th Cir. 2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394

 2 (9th Cir. 1991)).

 3
     IT IS SO ORDERED.
 4

 5     Dated:   January 28, 2020                         /s/ Barbara   A. McAuliffe          _
                                                     UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

                                                 3
